Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on November 22, 2021. Claims 10 and  15-33 are currently pending. Claims 11-14 have been canceled, claims 10 and 15 have been amended and claims 28-33 have been added by Applicants’ amendment filed on November 22, 2021.
Applicants’ election without traverse in response to the restriction requirement filed on 5/3/2021 of Group I , claims 10-15 (claims 11-14  now canceled), directed  to an anti-ROBO 1 CAR-T cell expressing an anti-ROBO1-ScFv-CD8-4-1 BB-CD3s fusion protein was previously akwnoleged.
Claims 16-27 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-III was previously made FINAL. 
	New claim 33 depends on itself. Accordingly, claim 33 has not been further treated on the merits.
Therefore, claims 10, 15 and 28-32 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Objections
In view of Applicants’ amendment of claims 10 and 15, the objection to claim 10 has been withdrawn.
Claim Rejections - 35 USC § 101
	In view of Applicants’ amendment of claims 10 and 15, and cancelation of claims 11-14, the rejection to claims 10-15 under 35 U.S.C. 101 has been withdrawn.
Provisional Double Patenting 
In view of Applicants’ amendment of claims 10 and 15, and cancelation of claims 11-14, the provisional rejection to claims 10-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/700,401 as per claims filed on 12/02/2019 in view of Ridell et al (WO 2015/095895; of record, IDS filed on 10/17/2018)  has been withdrawn.
***
In view of Applicants’ amendment of claims 10 and 15, and cancelation of claims 11-14, the provisional rejection to claims 10-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/893,989 as per claims filed on 6/5/2020, has been withdrawn.
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 10 and 15, and cancelation of claims 11-14, the rejection of claims 10-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
***
In view of Applicants’ amendment of claims 10 and 15, and cancelation of claims 11-14, the rejection of claims 10-13 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn
          Claim Rejections - 35 USC § 102/103
In view of Applicants’ amendment of claims 10 and 15, and cancelation of claims 11-14, the rejection of claims 10 and 15 under 35 U.S.C. 102(a)(2) as being anticipated or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Riddell et al., (WO 2015095895 Al ; of record IDS filed on  10/17/2018; Citations are from the National Stage U.S. Publication  No. 2017/0267756.  The National Stage is deemed an English language translation of the PCT), has been withdrawn.
Claim Rejections - 35 USC § 103
In view of Applicants’ amendment of claims 10 and 15, and cancelation of claims 11-14, the rejection of claims 12 and 13, are under pre-AIA  35 U.S.C. 103(a) as being obvious over Riddell et al., (WO 2015095895 Al ; of record IDS filed on  10/17/2018; Citations are from the National Stage U.S. Publication  No. 2017/0267756.  The National Stage is deemed an English language translation of the PCT) in view of  June et al., (WO2012079000; citations are from the National Stage U.S. Patent  8,906,682.  The National Stage is deemed an English language translation of the PCT, See Score search report for SEQ ID N:2, result no.1; Score search report for SEQ ID N:4, result no.1) is rendered moot.
New Grounds of rejection
35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 29-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  Claim 29 depends from claim 28.  Claim 28 newly requires that the nucleic acid sequence of claim 10 is cloned into a lentivirus expression vector. New claim 29 does not further limit the structure of the lentivirus expression vector of claim 28. Claim 29 broadens the scope of the claimed lentivirus expression vector permitting that it may be expressed in a 293 T cell. Likewise, claims 30-31 which depend from claim 29 do not further limit the structure of the lentivirus expression vector of claim 28.
Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claims 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  
Claim 32 depends from claim 10.  New claim 32 does not further limit the structure of the isolated ROBO1 CAR-T cell  of claim 10. Claim 32 broadens the scope of the claimed lentivirus expression vector permitting that it may administered for treatment of a tumor. 

Conclusion
Claims 10, 15 and 28 are allowable.
Claims 29-32 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MARIA G LEAVITT/               Primary Examiner, Art Unit 1633